DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-20  is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Lacey et al. (U.S. 2019/0362557 hereinafter Lacey).
	As Claim 1, Lacey teaches a method comprising: 
at an electronic device including one or more processors (Lacey (¶0101 line 2), hardware processor), a non-transitory memory (Lacey (¶0101 line 3) memory), and a plurality of input devices (Lacey (¶0545 line 4-6), gesture sensor and eye gaze sensor): 
detecting, via a first one of the plurality of input devices, a primary input directed to a first candidate virtual spatial location of a computer-generated reality (CGR) environment (Lacey (¶0407, ¶0416 line 6-11), primary input (user gesture) is detected as user points to the target object/location), 
wherein the first candidate virtual spatial location is an output of an extremity tracking function based on the primary input (Lacey (¶0408 line 15-18), system detects uncertainty region for first candidate virtual spatial location); 
detecting, via a second one of the plurality of input devices, a secondary input directed to a second candidate virtual spatial location of the CGR environment (Lacey (¶0408 line 1-4), secondary input (user’s eye) is focus on the same object/location), 
wherein the second candidate virtual spatial location is an output of an eye tracking function based on the secondary input (Lacey (¶0408 line 15-18), system detects uncertainty region for second candidate virtual spatial location); and 
positioning a user-controlled spatial selector to a virtual spatial location of the CGR environment as a function of the first and second candidate virtual spatial locations (Lacey (¶0408 line 15-18, ¶0417 line 13-18), location of cursor or feedback is determined from a combination of converged inputs).

	As Claim 2, besides Claim 1, Lacey teaches further comprising displaying, via a display device included in the electronic device, the user-controlled spatial selector at the virtual spatial location (Lacey (¶0408 line 15-18, ¶0417 line 13-18), location of cursor or feedback is determined from a combination of converged inputs. Cursor or feedback is displayed.).  

	As Claim 3, besides Claim 1, Lacey teaches further comprising determining, based at least on a characteristic of the primary input and a characteristic of the secondary input, whether to use the secondary input in positioning the user-controlled spatial selector to the virtual spatial location (Lacey (¶0409 line 8-12), secondary input (eye gaze) is ignored because user diverted away from object/location). 

	As Claim 3, besides Claim 1, Lacey teaches
	As Claim 4, besides Claim 3, Lacey teaches further comprising, in accordance with a determination not to use the secondary input (Lacey (¶0409 line 8-12), secondary input (eye gaze) is ignored because user diverted away from object/location), setting a nominal weight for the second candidate virtual spatial location (Lacey (¶0409 line 8-12), ignoring secondary input is construed as setting weight = 0 for the input).  

	As Claim 5, besides Claim 1, Lacey teaches wherein the first one of the plurality of input devices obtains CGR environment data that represents the CGR environment, the method further comprising providing the CGR environment data to an extremity tracking sensor that implements the extremity tracking function (Lacey (¶0006 line 3-10), environmental factors is used to decide the intents to select or action of the user inputs). 
 
	As Claim 6, besides Claim 1, Lacey teaches wherein the second one of the plurality of input devices obtains CGR environment data that represents the CGR environment, the method further comprising providing the CGR environment data to an eye tracking sensor that implements the eye tracking function (Lacey (¶0006 line 3-10), environmental factors is used to decide the intents to select or action of the user inputs).  

	As Claim 7, besides Claim 6, Lacey teaches further comprising determining, based on the secondary input, a depth estimation according to the eye tracking function, wherein the virtual spatial location is a further function of the depth estimation (Lacey (¶0124 line 1-11), depth level is determined from eye-tracking functionality).  

	As Claim 8, besides Claim 6, Lacey teaches further comprising obtaining historical data associated with the eye tracking sensor, wherein the virtual spatial location is a further function of the historical data (Lacey (¶0447 line 14-22), history of sensor convergence is used to detect user intent. The historical information is related to eye input and head input to a target).  

	As Claim 9, besides Claim 1, Lacey teaches wherein the first and second candidate virtual spatial locations satisfy a proximity criterion with respect to each other (Lacey (¶04717 line 9-13), location of first and second input is smaller than a threshold).  

	As Claim 10, besides Claim 1, Lacey teaches further comprising: 
determining a first confidence level for the first candidate virtual spatial location based on characteristics of the primary input (Lacey (¶0408 line 18-23), each input is assigned a weight value. Weight value represent a confident value of the input); and 
determining a second confidence level for the second candidate virtual spatial location based on characteristics of the secondary input (Lacey (¶0408 line 18-23), each input is assigned a weight value. Weight value represent a confident value of the input); 
wherein the virtual spatial location is a further function of the first and second confidence levels (Lacey (¶0408 line 18-23), each input is assigned a weight value. Final input is calculated based on weighted first and second inputs).

	As Claim 11, besides Claim 1, Lacey teaches wherein CGR environment includes a plurality of virtual affordances, the method further comprising selecting a particular one of the plurality of virtual affordances based on the virtual spatial location (Lacey (¶0158 line 2-4), system tracks and interprets hand gestures for button presses).  

	As Claim 12, besides Claim 11, Lacey teaches wherein the plurality of virtual affordances satisfies a proximity criterion with respect to each other (Lacey (¶0255 line 10-12), plurality objects are virtual objects within a distance to the user).  

	As Claim 13, besides Claim 1, Lacey teaches wherein the electronic device corresponds to a head-mountable device (HMD) that includes an integrated display device (Lacey (¶0251 line 5-7, fig. 20), user wear a HMD and interacts with virtual objects).  

	As Claim 14, Claim 14 is rejected for the same reasons as Claim 1.
	As Claim 15, Claim 15 is rejected for the same reasons as Claim 5.
	As Claim 16, Claim 16 is rejected for the same reasons as Claim 6.
	As Claim 17, Claim 17 is rejected for the same reasons as Claim 7.
	As Claim 18, Claim 18 is rejected for the same reasons as Claim 9.
	As Claim 19, Claim 19 is rejected for the same reasons as Claim 10.
	As Claim 20, Claim 20 is rejected for the same reasons as Claim 1.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NHAT HUY T NGUYEN whose telephone number is (571)270-7333.  The examiner can normally be reached on M-F: 9:00-5:00 EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Scott Baderman can be reached on 571-272-3644.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NHAT HUY T NGUYEN/Primary Examiner, Art Unit 2142